            Case 1:21-cv-10280-IT Document 5 Filed 03/17/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

JESSICA DUBUISSON,                             *
                                               *
               Plaintiff,                      *
                                               *
               v.                              *     Civil Action No. 21-10280-IT
                                               *
BOSTON MEDICAL CENTER,                         *
                                               *
               Defendant.                      *
                                               *
                                               *

                                              ORDER

                                          March 17, 2021

TALWANI, D.J.

       Plaintiff Jessica Dubuisson has filed a pro se Complaint [#1], an Application to Proceed

in District Court Without Prepaying Fees or Costs [#2], and a Motion to Request a Judge [#4].

       In Plaintiff’s Motion to Request a Judge, she states that she “would like [her case] to

move forward with [Recalled Magistrate Judge] Niedermeier in Federal Court.” Id. Cases are

assigned pursuant to this court’s local rules. See Local Rule 40.1(assignment of cases). Plaintiff

fails to provide a reason for her request and does not argue that this court should be disqualified

pursuant to any of the statutes governing disqualification. See 28 U.S.C. §§ 47, 144, 455.

Because there is no legal basis for reassignment, Plaintiff’s motion is denied.

       Under federal law, a person seeking to proceed in forma pauperis must submit an

affidavit that includes “a statement of all assets such [person] possesses,” showing that “the

person is unable to pay such [filing] fees or give security therefor.” 28 U.S.C. § 1915(a)(1). One

does not have to be “absolutely destitute” to proceed in forma pauperis. Adkins v. E.I. DuPont de
            Case 1:21-cv-10280-IT Document 5 Filed 03/17/21 Page 2 of 2




Nemours & Co., 335 U.S. 331, 339 (1948). Rather, the litigant must show she cannot pay the

filing fee “and still be able to provide [herself] and dependents with the necessities of life.” Id.

Here, Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or Costs is

incomplete. She failed to answer questions 5, 7 and 8. On this incomplete financial record, the

court is unable to determine whether Plaintiff qualifies to proceed in forma pauperis.

       According, the court hereby orders:

       1. Plaintiff’s Motion to Request a Judge [#4] is denied.

       2. Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or Costs

           [#2] is denied without prejudice. If Plaintiff wishes to pursue this action, she must,

           within 35 days of the date of this order, pay the $402 filing fee or file a renewed

           Application to Proceed in District Court Without Prepaying Fees or Costs. Failure to

           timely comply with this directive will result in dismissal of the action without

           prejudice. The Clerk shall provide Plaintiff an Application to Proceed in District

           Court without Prepaying Fees or Costs.

       IT IS SO ORDERED.

                                                       /s/ Indira Talwani
                                                       United States District Judge

March 17, 2021




                                                  2
